Case 4:19-cv-00901-RWS-CAN Document 18 Filed 05/08/20 Page 1 of 2 PageID #: 62



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  CRAIG CUNNINGHAM,                               §
                                                  §
                                                  §   CIVIL ACTION NO. 4:19-CV-00901-RWS-CAN
                Plaintiff,                        §
                                                  §
  v.                                              §
                                                  §
  ARCO MEDIA INC., JOHN/JANE DOES 1-              §
  5,                                              §
                                                  §
                Defendants.

                                             ORDER
        Plaintiff filed suit against the Defendants alleging violations of the Telephone Consumer

 Protection Act (“TCPA”) and the Texas Business Commercial Code. Docket No. 1. This Court

 referred the case to the United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and (3)

 and the Amended Order for the Adoption of Local Rules for the Assignment of Duties to United

 States Magistrate Judges.

        On April 3, 2020, the Magistrate Judge entered a report and recommendation containing

 proposed findings of fact and recommendations on Plaintiff’s Amended Motion for a Default

 Judgment and Request for a Hearing to Determine Damages (Docket No. 13). The Magistrate

 Judge recommended the motion be granted-in-part and denied-in-part and that Plaintiff should be

 awarded $1000 as statutory damages for Defendant Arco Media Inc.’s violation of § 227(b) of the

 TCPA. No party has filed any objections.

        Because no objections to the Magistrate Judge’s Report have been filed, neither party is

 entitled to de novo review by the District Judge of those findings, conclusions and

 recommendations, and except upon grounds of plain error, they are barred from appellate review
Case 4:19-cv-00901-RWS-CAN Document 18 Filed 05/08/20 Page 2 of 2 PageID #: 63



 of the unobjected-to factual findings and legal conclusions accepted and adopted by the District

 Court. 28 U.S.C § 636(b)(1)(C); Douglass v. United Services Automobile Assoc., 79 F.3d 1415,

 1430 (5th Cir. 1996) (en banc).

         Nonetheless, the Court has reviewed the motion and the Magistrate Judge’s report and

 agrees with the report. See United States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute
     .
 permits the district court to give to the magistrate’s proposed findings of fact and recommendations

 ‘such weight as [their] merit commands and the sound discretion of the judge warrants.’ ”) (quoting

 Mathews v. Weber, 23 U.S. 261, 275 (1976)). It is accordingly

         ORDERED that Plaintiff’s amended motion for default judgment and request for a hearing

 to determine damages (Docket No. 13) is GRANTED-IN-PART and DENIED-IN-PART in

 accordance with the Magistrate Judge’s recommendation. A default judgment shall be entered for

 Plaintiff.

         SIGNED this 8th day of May, 2020.



                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
